Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance is that claim 1 recites “wherein the at least one accessory further includes a third accessory and a fourth accessory, the third accessory is a decorative case with a first decorative pattern, and the fourth accessory is another decorative case with a second decorative pattern : wherein, when the third accessory is attached to the device body and coupled to the processing unit, the processing unit identifies the third accessory and instructs the device body to emit light of a first color, based on an identification code of the third accessory; and wherein, when the fourth accessory is attached to the device body and coupled to the processing unit, the processing unit identifies the fourth accessory and instructs the device body to emit light of a second color, based on an identification code of the fourth accessory” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art. 
The closest available prior art references teach a peripheral device having decorative cases with decorative patterns, however, fail to teach the specific features as highlighted above.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/Primary Examiner, Art Unit 2623